Citation Nr: 1233312	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.

This appeal comes before the Board of Veterans Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in June 2012 in St. Petersburg, Florida.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had service in Thailand and/or Vietnam.  Exposure to Agent Orange/herbicides appears to have been conceded.  

The Veteran asserts that he has throat cancer that is of service onset or related to Agent Orange exposure therein.  He currently carries a diagnosis of post-operative metastatic poorly differentiated carcinoma.  The appellant and his representative presented testimony argument in June 2012 to the effect that this malignancy is a type of cancer encompassed by 38 C.F.R. § 3.309(e) (2011) for which service connection should be granted.  

The Veteran's service treatment records reflect that he was seen in April 1980 for a two-to-three-week history of a lump on the posterior lateral neck described as a nodular mass that was determined to be of unknown etiology.  The service records do not refer to further follow-up in this regard.  The August 1980 service retirement examination report does not record any complaints or findings in this regard.

Private clinical records dated between October and November 2007 show that the appellant was seen for a mass on the left side of his neck of one to two months' duration.  He underwent diagnostic studies and biopsy leading to a diagnosis of metastatic squamous cell carcinoma of the left neck for which a modified radical neck dissection was performed.  It was noted that this was not the primary site of the malignancy.

In November 2008, M. Melton, M.D., wrote that he was the Veteran's physician and had been involved in most aspects of his illnesses and health.  He stated that the latest concern was that the Veteran was battling metastatic laryngeal throat and neck cancer.  It was noted that he had undergone a number of diagnostic scans and that the latest developments indicated that the laryngeal glottis and supraglottis area had a better than 80 percent chance of being the primary site of origin.  T. O'Hare, M.D., Ph.D., a physician in otolaryngology, head/neck surgery stated in July 2009 that although the Veteran's head/neck cancer was diagnosed as an unknown primary, based on pathology of the neck, all of his examinations, and particularly his symptoms, the cancer could very well have arisen from laryngeal structures that included the subglottis, areas below the vocal cords, glottis and the vocal cords themselves, etc. 

In this regard, the Board finds that it is unclear as to whether the cancer for which the Veteran is being treated derives from service or may be considered a respiratory malignancy for which a presumption of service connection applies under 38 C.F.R. § 3.309(e).  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the claims folder will be referred to a specialist for review of the record, a clinical opinion, and examination if warranted.  The Veteran has never had a compensation and pension examination in this regard.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A.  The threshold for getting an examination under the VCAA is low. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims folder to a VA specialist in oncology for review of the record and a clinical opinion.  The clinical findings should be reported in detail.  The examiner should provide specific opinions as to a) whether it is at least as likely as not the Veteran's neck cancer relates back to symptoms noted during service, or b) whether it is at least as likely as not the primary site of the cancer is the larynx as indicated by private examiners in the record.  If the examiner deems it necessary to examine the Veteran, such an examination should be arranged.  The examiner should provide a rationale in the clinical report for the opinion or conclusion reached. 

2.  After taking any further development deemed appropriate, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


